Citation Nr: 0732600	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for follicular lymphoma, to 
include as secondary to radiation exposure or chemical 
exposure.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1960.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for follicular lymphoma, to include 
as secondary to radiation exposure or chemical exposure.  The 
RO issued a notice of the decision in June 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in August 
2004.  Subsequently, in February 2006 the RO provided a 
Statement of the Case (SOC), and thereafter, in March 2006, 
the veteran timely filed a substantive appeal.  The RO 
supplied a Supplemental Statement of the Case (SSOC) in 
November 2006.  

The veteran requested a Board hearing on this matter, which 
was held in May 2007 where the veteran presented as a witness 
before the undersigned veteran's law judge.  A transcript of 
the hearing is of record.

The Board notes that at his May 2007 Travel Board Hearing, 
the veteran raised two additional issues, namely: (1) 
entitlement to an initial compensable rating for bilateral 
hearing loss, and (2) entitlement to an increased rating for 
a low back disability, currently evaluated at 20 percent.  
The Board comments that the RO issued a decision and notice 
of decision in January 2006, which granted service connection 
for bilateral hearing loss, assessing it at zero percent, and 
denied the increased rating claim for the low back disorder.  
Thereafter, in February 2006, the veteran timely submitted an 
NOD, and subsequently, the RO provided an SOC in December 
2006.  

The record reflects, however, that the veteran has not 
submitted a timely substantive appeal (VA Form 9 or other 
correspondence) as to these two issues in accordance with 38 
C.F.R. §§ 20.202 and 20.302(b).  See Matthews v. Principi, 19 
Vet. App. 23, 26-27 (2005); Huston v. Principi, 18 Vet. App. 
395, 399 (2004).  As provided by 38 C.F.R. § 20.302(b), the 
veteran had "60 days from the date the [RO] mail[ed] the 
Statement of the Case to the [veteran], or . . . the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period end[ed] later" within which to submit a 
substantive appeal.  38 C.F.R. § 20.302(b); accord, Matthews, 
supra; Huston, supra.  In the instant case, this would 
require the veteran to have submitted a substantive appeal by 
January 2007 (one year after the January 2006 notice of 
decision) or by February 2007 (60 days after the issuance of 
the December 2006 SOC).  As demonstrated by the record, the 
veteran met neither date. 

The Board also determines that it may not construe the 
veteran's May 2007 Travel Board hearing testimony or his 
accredited representative's March 15, 2007 Appeal Pre-
Certification Review Form (in lieu of VA Form 646) as the 
functional equivalent of such an appeal, as the dates of 
these items fall outside of the express time period allotted 
for the filing of such appeals.  38 C.F.R. § 20.302(b); 
accord Matthews, 19 Vet. App. at 26-27.  Moreover, principles 
of equitable tolling do not apply, as the veteran has never 
claimed to have misfiled a Form 9, but appears simply to have 
failed to act diligently in the appellate pursuit of these 
claims.  See e.g., Hunt v. Nicholson, 20 Vet. App. 519, 524-
25(2006) (holding that equitable tolling applies in the 
context of untimely filed substantive appeals provided that 
"(1) the claimant must have exercised due diligence in 
pursuing his legal rights; (2) the misfiled document must 
reveal a clear intention by the claimant to seek further 
review; and (3) the misfiled document must but VA on notice 
of the claimant's intention").  However, because the 
veteran, by way of his Travel Board testimony, has raised the 
two issues discussed above, the Board refers these matters to 
the RO for further action, which will include adjudication of 
the claims after providing proper Veterans Claims Assistance 
Act (VCAA) notice as well as considering whether fresh VA 
medical examinations are necessary to determine the claims.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  Specifically, the veteran's private physician, Dr. 
Craig R. Nichols, who has treated the veteran for his 
follicular lymphoma, conveyed in a September 2003 
correspondence that "[t]his condition is possibly due to . . 
. chemicals."  (Emphasis added).  He did not, however, 
provide any rationale for this conclusion.  The Board further 
questions whether his determination that the current disease 
is "possibly" related to the veteran's in-service chemical 
exposure suffices to satisfy the legal standards for service 
connection enunciated in 38 C.F.R. §§ 3.303 and 3.304.  As 
such, additional development must occur.        
 
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159 (2005).  
Notice consistent with 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
with respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. After obtaining up-to-date 
authorization and consent for release of 
medical information from the veteran, the 
AMC/RO must request all medical treatment 
records from the veteran's private 
physician, Dr. Craig R. Nichols, Division 
Chief, Hematology/Oncology and Associate 
Director, OHSU Cancer Institute. 

The AMC/RO likewise must ask Dr. Nichols 
to clarify and/or elaborate on his 
September 2003 statement that the 
veteran's follicular lymphoma "is 
possibly due to . . . chemicals."  Such 
clarification must include an answer to 
the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's in-service chemical 
exposure caused or aggravated his 
current follicular lymphoma?

It is emphasized that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is also requested to 
provide a rationale for the opinion 
expressed.  The physician is advised that 
if a conclusion cannot be reached without 
resort to speculation, he should so 
indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




